 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CINDY ALEGRE, et al.,                                  Case No.: 16-CV-02442-AJB-KSC
                                           Plaintiff,
12
     v.                                                     ORDER GRANTING IN PART AND
13                                                          DENYING IN PART FEDERAL
                                                            DEFENDANTS’ MOTION TO
14   UNITED STATES OF AMERICA, et al.                       DISMISS (Doc. No. 68)
15                                   Defendants.
16
17         Before the Court is the United States, the Department of the Interior, and several
18   employees acting in their official capacity (“Federal Defendants”) motion to dismiss
19   Plaintiffs’ Third Amended Complaint (“TAC”). (Doc. No. 68.) For the reasons set forth
20   below, the Court GRANTS IN PART AND DENIES IN PART Individual Defendants’
21   motion to dismiss.
22                                    I.       BACKGROUND
23         The following facts are taken from the TAC and construed as true for the limited
24   purpose of resolving the instant motion. See Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1247
25   (9th Cir. 2013). The facts of this case have been thoroughly detailed in previous documents,
26   including this Court’s previous order granting motion to dismiss. (See Doc. No. 43.)
27   Although the complaint has been amended several times, the core facts remain the same.
28   Plaintiffs are the descendants of Jose Juan Martinez, Guadalupe Martinez, and their
                                                        1

                                                                              16-CV-02442-AJB-KSC
 1   daughter    Modesta    Martinez     Contreras    (collectively,   “Martinez    Ancestors”).
 2   (Doc. 62 ¶ 28.) Plaintiffs are split into Groups A and B. (Id. ¶¶ 13–18.) Group A Plaintiffs
 3   include Plaintiffs who are: residents of San Diego County, “direct lineal descendants of
 4   Jose Juan Martinez and Guadalupe Martinez,” “direct lineal descendants of Modesta
 5   Contreras,” enrolled in the Band, but are not federally recognized as Band members by the
 6   BIA. (Id. ¶ 15.) Group B Plaintiffs, including Plaintiff, are also San Diego County
 7   residents, are enrolled in the Bank, and are federally recognized by the BIA as Band
 8   members. (Id. ¶ 18.)
 9         Plaintiffs assert each of the Martinez Ancestors were full blood San Pasqual Indians.
10   (Id.) In 2005, Plaintiffs submitted their applications to the Enrollment Committee for
11   enrollment with the San Pasqual Band of Mission Indians in California (“Band”). (Id. ¶
12   29.) The Enrollment Committee unanimously voted that Plaintiffs had established they
13   were qualified for enrollment. (Id.) This determination “was predicated on a finding that
14   Plaintiffs’ ancestor Modesta’s blood degree should be increased from ¾ to 4/4[.]” (Id. ¶
15   30.) The Band’s General Council then unanimously agreed with the Enrollment Committee
16   on April 10, 2005. (Id. ¶ 30.) Later, on September 12, 2005, the Band’s Business
17   Committee concurred with both the General Council and the Enrollment Committee and
18   sent its findings to former Superintendent of the Southern California Agency, James
19   Fletcher. (Id. ¶ 31.) However, Fletcher declined to accept the Tribal recommendations. (Id.)
20         On September 22, 2005, the Enrollment Committee—in a separate proceeding—
21   requested the BIA to increase Modesta’s blood degree from 3/4 to 4/4 degree San Pasqual
22   blood. (Id.) Three months later, on December 8, 2005, Fletcher sent Individual Defendant
23   Amy Dutschke (“Dutschke”) a letter, stating “the preponderance of the evidence does not
24   sufficiently demonstrate that Modesta [] is full blood[,]” (Id. at ¶33) to which Dutschke
25   concurred (Id. at ¶35). However, Plaintiffs were never given written notice of either
26   Fletcher or Dutschke’s findings. (Id. at ¶38.) Plaintiffs subsequently submitted FOIA
27   requests to determine the status of their applications, to which they received responses on
28   October 1, 2014, and May 27, 2015. (Id. at ¶44). It was at this time Plaintiffs learned of
                                                  2

                                                                              16-CV-02442-AJB-KSC
 1   Dutschke’s negative determination of Plaintiffs’ enrollment requests. (Id.)
 2                                   II.    LEGAL STANDARD
 3          A.     Rule 12(b)(1) Dismissal for Lack of Subject Matter Jurisdiction
 4          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
 5   Co., 511 U.S. 375, 377 (1994). Accordingly, “[a] federal court is presumed to lack
 6   jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
 7   Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). In
 8   civil cases, federal courts have subject matter jurisdiction over only those cases where
 9   either diversity jurisdiction or federal question jurisdiction exists. See Peralta v. Hispanic
10   Bus., Inc., 419 F.3d 1064, 1068–69 (9th Cir. 2005). Diversity jurisdiction exists where the
11   amount in controversy exceeds $75,000 and is between citizens of different states.
12   28 U.S.C. § 1332. Federal question jurisdiction exists in cases that arise under federal law.
13   Id. § 1331.
14          Pursuant to Rule 12(b)(1), a party may seek dismissal of an action for lack of subject
15   matter jurisdiction “either on the face of the pleadings or by presenting extrinsic evidence.”
16   Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). Where the
17   party asserts a facial challenge, the court limits its inquiry to the allegations set forth in the
18   complaint. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Where
19   the party asserts a factual challenge, the court may consider extrinsic evidence
20   demonstrating or refuting the existence of jurisdiction without converting the motion to
21   dismiss into a motion for summary judgment. Id. The party asserting subject matter
22   jurisdiction has the burden of persuasion for establishing it. Hertz Corp. v. Friend, 559
23   U.S. 77, 96 (2010).
24          B.     Rule 12(b)(6) Dismissal for Failure to State a Claim
25          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s
26   complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “[A] court may dismiss
27   a complaint as a matter of law for (1) lack of cognizable legal theory or (2) insufficient
28   facts under a cognizable legal claim.” SmileCare Dental Grp. v. Delta Dental Plan of Cal.,
                                                     3

                                                                                   16-CV-02442-AJB-KSC
 1   88 F.3d 780, 783 (9th Cir. 1996) (citation and internal quotation marks omitted). However,
 2   a complaint will survive a motion to dismiss if it contains “enough facts to state a claim to
 3   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
 4   In making this determination, a court reviews the contents of the complaint, accepting all
 5   factual allegations as true and drawing all reasonable inferences in favor of the nonmoving
 6   party. See Cedars-Sinai Med. Ctr. v. Nat’l League of Postmasters of U.S., 497 F.3d 972,
 7   975 (9th Cir. 2007).
 8          Notwithstanding this deference, the reviewing court need not accept legal
 9   conclusions as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for
10   a court to assume “the [plaintiff] can prove facts that [he or she] has not alleged . . . .”
11   Assoc. Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters,
12   459 U.S. 519, 526 (1983). However, “[w]hen there are well-pleaded factual allegations, a
13   court should assume their veracity and then determine whether they plausibly give rise to
14   an entitlement to relief.” Iqbal, 556 U.S. at 679.
15                                      III.   DISCUSSION
16          Defendants’ everything-but-the-kitchen-sink motion argues dismissal is warranted
17   because: (1) there is no subject matter jurisdiction over the first and third claims; (2) the
18   second cause of action is moot and is untimely; and (3) Plaintiffs fail to state a claim for
19   the fourth through tenth causes of action.
20          Because the Court already dismissed the Fifth and Eleventh Claims with prejudice,
21   the Court will not discuss these claims. (Doc. No. 98 at 12–13.) Additionally, because the
22   Court already agreed that an equal protection claim under the Fourteenth Amendment is
23   inapplicable and granted leave to amend on that claim, the Court will not discuss this claim
24   either. (Id. at 13.)
25          A.     Plaintiffs’ First and Third Claims Under 12(b)(1)
26          Defendants bring a 12(b)(1) motion to dismiss for Plaintiffs’ First and Third claims
27   alleging the United States has not waived sovereign immunity. (Doc. No. 68-1 at 14.) The
28   first cause of action is for violation of the APA while the third cause of action is for
                                                   4

                                                                               16-CV-02442-AJB-KSC
 1   declaratory relief, or alternatively, mandamus.
 2         Here, Defendants’ jurisdictional attack is factual, rather than facial, because they
 3   rely on evidence extrinsic to the complaint. (Id. at 16.) Specifically, Defendants contend
 4   the APA does not waive sovereign immunity for these claims “because the BIA never took
 5   a final agency action regarding the Group A Plaintiffs’ applications.” (Id. at 18.) Plaintiffs
 6   first argue that because Defendants raise extrinsic evidence to support their 12(b)(1)
 7   motion, Defendants’ motion to dismiss is converted into a motion for summary judgment
 8   under Federal Rule of Civil Procedure 12(d). (Doc. No. 80 at 8.) Plaintiffs then counter the
 9   12(b)(1) argument on its merits, stating that APA § 702 does not require finality when
10   judicial review is sought pursuant to a statutory cause of action that arises apart from the
11   APA’s general provisions. Plaintiffs also assert that even if this action were determined
12   under APA § 704 (where finality is required), Defendants’ decisions were final for the
13   agency. (Id. at 12–14.)
14         Plaintiffs first allege the Defendants “failed to satisfy the language that states ‘by
15   presenting affidavits or other evidence properly brought before the court[,]’” their motion
16   to dismiss is converted to a motion for summary judgment under Federal Rule of Civil
17   Procedure 56. (Doc. No. 80 at 9 (original emphasis).) Plaintiffs also refer to their motion
18   to strike the declarations of Dutschke and Long. (Id.) Moreover, Plaintiffs contend the
19   “jurisdictional issue and substantive issues in this case are so intertwined that the question
20   of jurisdiction is dependent on the resolution of factual issues going to the merits.” (Id.
21   (quoting Safe Air, 373 F.3d at 1048).) Specifically, Plaintiffs argue that because whether
22   there was final agency action is a substantive issue, Defendants’ motion is necessarily
23   converted into a motion for summary judgment. (Id.)
24         First, the Plaintiffs incorrectly state that Defendants improperly presented evidence
25   before the court. Indeed, Plaintiffs’ motion to strike Amy Dutschke’s declaration was
26   unsuccessful before this court, (see Doc. No. 96), while Plaintiffs’ motion to strike Harley
27   Long’s declaration was granted because Defendants withdrew the declaration
28   (see Doc. No. 97).
                                                   5

                                                                                16-CV-02442-AJB-KSC
 1         Next, whether the BIA took final action is a jurisdictional issue, rather than a
 2   substantive issue that goes to the merits. See Safe Air, 373 F.3d at 1038 (“[T]he district
 3   court erred by treating the issue of whether grass residue is solid waste under RCRA as a
 4   jurisdictional issue”); Sun Valley Gasoline, Inc. v. Ernst Enterprises, Inc.,
 5   711 F.2d 138, 139 (9th Cir. 1983) (finding whether the parties were in a “franchise
 6   relationship” as defined by 15 U.S.C. § 2801 was a substantive issue); Vera v. Bureau of
 7   Indian Affairs, 738 Fed. App’x. 431, 432 (9th Cir. 2018) (stating because the basis for the
 8   government’s 12(b)(1) attack was that it did not control the property relevant to the suit,
 9   the motion should have been treated as a motion for summary judgment).
10         B.     Plaintiffs’ First Claim Under the APA Is Subject to Judicial Review
11         Under the APA, “§ 702 waives sovereign immunity for all non-monetary claims,
12   [while] § 704’s final agency action requirement constrains only actions brought under the
13   APA.” Navajo Nation v. Dep’t of the Interior, 876 F.3d 1144, 1171 (9th Cir. 2017). Thus,
14   claims brought under the APA are subject to § 704’s limitation on what agency actions are
15   subject to judicial review, while “claims not grounded in the APA, like . . . constitutional
16   claims . . . do not depend on the cause of action found in the first sentence of § 702 and
17   thus § 704’s limitation does not apply to them.” Id. at 1170 (quoting Veterans for Common
18   Sense v. Shinseki, 644 F.3d 845 (9th Cir. 2011), opinion vacated on reh’g en banc,
19   678 F.3d 1013 (9th Cir. 2012) (internal citations omitted)).
20         While Plaintiffs’ First Claim under the APA also raises Fifth Amendment Due
21   Process and Equal Protection concerns, Plaintiffs fail to support these contentions with
22   facts in their TAC. (See Doc. No. 62 ¶¶ 59, 68, 69, 70, 71, 73, 78.) Rather, Plaintiffs repeat
23   conclusory statements throughout their TAC, such as: “Defendant’s actions as alleged
24   herein were arbitrary and capricious within the meaning of the due process clause in the
25   Fifth Amendment,” (Id. ¶ 59); “By failing to correct DUTSCHKE’s arbitrary, capricious,
26   and erroneous determinations and actions stated above, MOORE violated Group A
27   Plaintiffs’ rights under the Due Process Clause of the Fifth Amendment, the Equal
28   Protection Clause, and the APA,” (Id. ¶ 70). Thus, Plaintiffs’ First Claim will be analyzed
                                                   6

                                                                                16-CV-02442-AJB-KSC
 1   as being brought under the APA—rather than as a claim grounded in constitutional law—
 2   and thus is subject to § 704’s requirement of “final agency action.”
 3         The Code of Federal Regulations specifically defines when a decision becomes final
 4   for the Department of the Interior or the Bureau of Indian Affairs under 5 U.S.C. § 704:
 5   “No decision, which at the time of its rendition is subject to appeal to a superior authority
 6   in the Department, shall be considered final so as to constitute Departmental action subject
 7   to judicial review under 5 U.S.C. 704, unless when an appeal is filed[.]” 25 C.F.R. § 2.6(a)
 8   (emphasis added). Requiring plaintiffs to exhaust their administrative remedies “allows
 9   agencies to develop a complete factual record and apply their expertise before judicial
10   review occurs.” White Mountain Apache Tribe v. Hodel, 840 F.2d 675, 677 (9th Cir. 1988).
11                1.    Defendants’ Denial of Tribal Recommendations
12         In early 2005, Plaintiffs submitted their applications for tribal enrollment to the
13   Tribe’s Enrollment Committee, which was approved and unanimously agreed to by both
14   the Tribe’s General Council and Business Committee. (Doc. No. 62 ¶¶ 29–31.) Thereafter,
15   Plaintiffs allege Defendants violated 25 C.F.R. § 61.11(b) in September 2005 by denying
16   Plaintiffs’ tribal enrollment because Defendants—specifically, the Superintendent of the
17   Department of the Interior—failed to show the Tribe’s recommendations were clearly
18   erroneous. (Id. ¶ 31.) Moreover, Defendants offer that in May 2005, Rudolph Contreras,
19   the Vice-Chairman of the Tribe’s Business Committee, appealed the Superintendent’s
20   decision to the BIA Regional Director. (Doc. No. 68-1 at 11.) The BIA Regional Director
21   then informed Mr. Contreras in September 2005 that he affirmed the Superintendent’s
22   decision, and that his decision “could be appealed to the Interior Board of Indian Appeal,
23   (“IBIA”), within 30 days of receipt of the decision, and that if no appeal was filed, the
24   decision would become final for the Department of the Interior.”) (Id. at 12.) Thus, because
25   the Superintendent’s decision had been appealed, Plaintiffs’ First claim regarding denial of
26   tribal recommendations is subject to judicial review.
27                2.    Plaintiffs’ Claim to Increase Modesta’s Blood Degree
28         Here, Plaintiffs filed an appeal in early 2015 regarding the blood degree of Modesta
                                                   7

                                                                               16-CV-02442-AJB-KSC
 1   Contreras with Defendant Dutschke, pursuant to 25 C.F.R. § 2.8, to adjudicate their
 2   enrollment applications. (Doc. No. 62 ¶ 45.) Defendant Moore responded to this appeal in
 3   July 2015, “stating that the BIA no longer had the original applications to adjudicate the
 4   enrollment, and the April 7, 2006 letter was ‘Final’ for the Department[.]” (Id.) Because
 5   Plaintiffs filed an appeal, to which Defendant Moore established that the “April 7, 2006,
 6   decision . . . regarding the blood degree of Modesta Contreras is final for the department,”
 7   (Id., Ex. 2), Plaintiffs’ First claim regarding their blood degree is also subject to judicial
 8   review.
 9         However, this Court notes that the APA “empowers a court only to compel an agency
10   to perform a ministerial or non-discretionary act, or to take action upon a matter, without
11   directing how it shall act.” Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 64
12   (2004) (internal citations omitted). “[W]hen an agency is compelled by law to act within a
13   certain time period, but the manner of its action is left to the agency’s discretion, a court
14   can compel the agency to act, but has no power to specify what the action must be.” Id. at
15   65. Thus, while Plaintiffs’ prayer for relief requests this Court to direct Defendants to
16   adjudicate Group A Plaintiffs’ applications for federal recognition and to require the
17   Defendants to follow the Band’s original recommendations, this Court has no power to do
18   so. (See Doc. No. 62 at 46.)
19         Therefore, this Court has subject matter jurisdiction over the First claim and
20   Defendants’ motion to dismiss Plaintiffs’ First cause of action is DENIED.
21         C.     Plaintiffs’ Third Claim for Declaratory Relief
22         Plaintiffs seek declaratory relief, or in the alternative, mandamus, in their third claim
23   against Defendants. (Doc. No. 62 ¶ 99.) Plaintiffs allege that sovereign immunity is waived
24   under the APA, and that this Court has jurisdiction under 28 U.S.C. § 1361 to compel
25   Defendants “to perform a duty owed to Plaintiffs.” (Id. ¶¶ 100, 101.) Although § 1361 does
26   not waive Defendants’ sovereign immunity, the APA may. See Allen v. U.S., 871 F. Supp.
27   2d 982, 988 (N.D. Cal. 2012). Plaintiffs thus requests this Court under the APA to “hold
28   unlawful and set aside agency action, findings, and conclusions found to be arbitrary,
                                                   8

                                                                                 16-CV-02442-AJB-KSC
 1   capricious, an abuse of discretion, or otherwise not in accordance with the law[.]”
 2   (Doc. No. 62 ¶ 105, 5 U.S.C. § 706(2)(A).) For the reasons set out above, Defendants’
 3   sovereign immunity is waived for Plaintiffs’ Third claim because there has been final
 4   agency action under 5 U.S.C. § 704.
 5         This Court notes that a “court may issue a writ of mandamus under 28 U.S.C. § 1361
 6   only if ‘(1) the individual’s claim is clear and certain; (2) the official’s duty is
 7   nondiscretionary, ministerial, and so plainly prescribed as to be free from doubt, and (3) no
 8   other adequate remedy is available.’” Tsang v. Berryhill, 738 F. App’x 549, 550 (9th Cir.
 9   2018) (quoting Kildare v. Saenz, 325 F.3d 1078, 1084 (9th Cir. 2003)). Plaintiffs request
10   this Court to compel Defendants to adjudicate Plaintiffs’ enrollment applications in their
11   favor and accept the original recommendations of the Enrollment Committee. (Doc. No.
12   62 ¶¶ 106, 107.) However, as explained above, the APA “empowers a court only to compel
13   an agency to perform a ministerial or non-discretionary act, or to take action upon a matter,
14   without directing how it shall act.” Norton, 542 U.S. at 64 (internal citations omitted).
15         For the foregoing reasons, this Court has subject matter jurisdiction over the Third
16   claim and Defendants’ motion to dismiss Plaintiffs’ Third cause of action is DENIED.
17         D.     Plaintiffs’ Second Claim is Dismissed as Moot
18         Group B Plaintiffs allege that Defendants violated Plaintiffs’ rights by failing to
19   notify Plaintiffs regarding the addition of subsection (f) within former 25 C.F.R. § 48.5.
20   (Id. ¶ 94.) Group B Plaintiffs bring this claim under the Fifth Amendment’s Due Process
21   and Equal Protection Clauses, the APA, former 25 C.F.R. § 48, and 5 U.S.C. § 551.
22   (Doc. No. 62 ¶ 92.) However, to the extent Plaintiffs’ constitutional and statutory rights
23   were violated, these regulations were removed in their entirety in 1996. See Alto v. Black,
24   738 F.3d 1111, 1116 n.1 (9th Cir. 2013). Thus, the Second claim is DISMISSED AS
25   MOOT.
26         E.     The Fourth through Tenth Causes of Action
27         Defendants argue the fourth through tenth causes of action should be dismissed
28   because: (1) they are barred by sovereign immunity; (2) they are time-barred; and
                                                   9

                                                                               16-CV-02442-AJB-KSC
 1   (3) Plaintiffs fail to state a claim. (Doc. No. 68-1 at 3.)
 2         Plaintiffs’ fourth cause of action is for violation of civil rights— unconstitutional
 3   delegation, or no delegation of duty, authority, or power. (Doc. No. 62 at 36.) Plaintiffs
 4   allege they do not have any documentation showing the required delegation of duty—
 5   despite seeking it through a FOIA request. (Doc. No. 43 ¶¶ 120–21.) Nevertheless,
 6   Plaintiffs assert Defendant Duschke was required to review enrollment recommendations
 7   and was not authorized to return Plaintiffs’ applications to the enrollment committee. (Id.
 8   ¶ 125.) Plaintiffs also assert Francis Muncy (who is not a party to this litigation) prepared
 9   the roll without authority to do so. (Id. ¶ 124.) These allegations are both conclusory and
10   without factual basis. Accordingly, the Court dismisses this cause of action.
11         Plaintiffs sixth cause of action is for due process. Plaintiffs note in the TAC that
12   their claim arises under 28 U.S.C. § 1331 because it is a constitutional claim under the
13   Fourteenth Amendment. (Doc. No. 43 ¶ 142.) Defendants argue that Plaintiffs fail to show
14   a protected interest in any property or liberty since Plaintiffs can only show here that they
15   were eligible for membership. (Doc. No. 68-1 at 33.) The Court agrees. The only allegation
16   Plaintiffs make is that they were not given notice regarding changes the government made
17   to 25 C.F.R. § 48.5. (Doc. No. 43 ¶ 139.) But Plaintiffs do not show how this deprived
18   them of a protected interest in their property or liberty.
19         Plaintiff’s eighth cause of action is for breach of statutory fiduciary duty under
20   25 U.S.C. § 2. However, that section merely states that the commissioner of Indian Affairs
21   shall manage Indian affairs and matters arising out of Indian relations. Id. Defendants argue
22   this claim is time barred. Under 28 U.S.C. § 2401(a), there is a general statute of limitations
23   for civil actions against the United States which is “six years after the right of action
24   accrues.” Here, Defendants argue Plaintiffs’ claims “accrued decades ago.” (Doc. No. 68-
25   1 at 31.) Plaintiffs counter that the “FTCA may waive sovereign immunity for this claim.”
26   (Doc. No. 80 at 21.) However, the Court finds Plaintiffs have not adequately alleged a
27   cause of action either under the FTCA for a breach of fiduciary duty or a breach generally
28   under the purported statute. Accordingly, this claim is dismissed.
                                                    10

                                                                                 16-CV-02442-AJB-KSC
 1         Plaintiffs’ ninth cause of action is for violation of civil rights – denial of inherited
 2   tribal property rights. Similar to Plaintiffs’ other civil rights causes of action, Plaintiffs
 3   state only conclusory allegations. Under this claim, Plaintiffs state that they have been
 4   denied certain rights and suffered deprivations. (Doc. No. 43 ¶ 181.) Plaintiffs allege that
 5   Defendants “have known that non-San Pasqual blood people have been living on the San
 6   Pasqual land and receiving benefits since 1910, while the true San Pasqual descendants
 7   have been denied their legal rights and Federal and Tribal benefits.” (Id. ¶ 182.) Moreover,
 8   Plaintiffs allege they bring this claim under the APA, however, they only seek money
 9   damages in their prayer for relief, which is impermissible as § 702 waives sovereign
10   immunity for all non-monetary claims. Accordingly, this cause of action fails to state a
11   claim and fails to allege sovereign immunity waiver, and thus is dismissed.
12         Plaintiffs’ tenth cause of action for violation of civil rights – unconstitutional
13   diminution of land rights granted pursuant to 1891 Patent signed by President Taft is also
14   dismissed as Plaintiffs state “the basis for this claim is the fiduciary duty that is owed to
15   Plaintiffs by the Defendants as discussed above.” (Doc. No. 80 at 25.)
16                                     IV.    CONCLUSION
17         For the reasons stated herein, the Court GRANTS IN PART AND DENIES IN
18   PART Defendants’ motion to dismiss. (Doc. No. 68.) In summary:
19         Plaintiffs’ causes of action which are DISMISSED WITH PREJUDICE:
20         (1) The Second cause of action by Group B Plaintiffs;
21         (2) The Fourth cause of action for unconstitutional delegation of authority;
22         (3) The Fifth cause of action for violation of civil rights under Bivens, (Doc. No. 88);
23         (4) The Sixth cause of action for Due Process;
24         (5) The Eighth cause of action for breach of statutory fiduciary duty;
25         (6) The Ninth cause of action for violation of civil rights denial of inherited property
26         rights;
27         (7) The Tenth cause of action for violation of civil rights – unconstitutional
28         diminution of land rights granted pursuant to 1891 Patent signed by President Taft;
                                                   11

                                                                                16-CV-02442-AJB-KSC
 1         and
 2         (8) The Eleventh cause of action for Conspiracy, (Doc. No. 88).
 3
 4         Plaintiffs’ causes of action which survive:
 5         (1) The First cause of action under the APA;
 6         (2) The Third cause of action for declaratory relief, however the Court cannot direct
 7               Defendants to grant Plaintiffs’ specified relief under this claim;
 8
 9         Plaintiffs’ causes of action which are DISMISSED WITH LEAVE TO AMEND:
10         (1) The Seventh Cause of Action for equal protection, (Doc. No. 88).
11
12         Plaintiffs    fourth—and      likely    final—amended       complaint      is   due   by
13   September 8, 2019. Plaintiffs may only amend their complaint in accordance with the
14   Court’s instruction here and in its prior order, (Doc. No. 88).
15         IT IS SO ORDERED.
16   Dated: August 16, 2019
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12

                                                                                 16-CV-02442-AJB-KSC
